Citation Nr: 1737725	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) (currently rated 30 percent prior to February 4, 2014, and 70 percent from that date).

4.  Entitlement to a rating in excess of 20 percent for right shoulder residuals of fragment wound with tendinopathy and scar.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 4, 2014.


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to March 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  In June 2013 and July 2015, these matters were remanded for additional development (by a VLJ other than the undersigned); the case is now before the undersigned.

An April 2017 rating decision increased the Veteran's rating for a right shoulder disability to 20 percent, effective December 18, 2006, and granted an earlier effective date of February 4, 2014, for TDIU.  As the Veteran has not expressed satisfaction with those determinations, the appeal in those matters continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

By June 2017 correspondence, the Veteran was advised of his right for a hearing before a VLJ who would decide his appeal.  In correspondence received the following month, he responded that he did not desire another Board hearing.

The June 2013 Board remand referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to an earlier effective date for the Veteran's service-connected right shoulder disability.  As there is no indication that the AOJ has acted on the referral, the issue is again referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action in his part is required.
REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hypertension

It is not in dispute that the Veteran has hypertension.  He seeks service connection for such based on a theory that it is due to his service or is secondarily due to his service-connected PTSD.  

After reviewing the Veteran's claims file, the Board finds that he may also establish service connection by showing that his hypertension may be related to exposure to herbicide agents in service.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement, raised either by the claimant or by the evidence, as part of the non-adversarial adjudication process).  As he served in Vietnam, he is presumed to have been exposed to herbicide agents in service.  Under current VA regulations, hypertension is not a presumptive disability associated with exposure to herbicides.  However, in a 2010 update, the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide agent exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).   

In this case, neither the February 2014 VA examination nor the December 2015 medical opinion have adequately addressed the medical questions presented.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the nature and cause of his hypertension and its relationship, if any, to his period of service, to include his presumed herbicide agent exposure, and/or his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Heart Disability

It is not in dispute that the Veteran has a heart disability.  He seeks service connection for such based on a theory that it is due to his service or is secondarily due to his service-connected PTSD.  He has also stated that his atrial fibrillation is due to his excessive alcohol use caused by his service-connected PTSD.  The Board finds that this theory has not been adequately addressed.

Additionally, because he served in Vietnam, he is presumed to have been exposed to herbicide agents, to include Agent Orange, during service.  Although the Veteran's diagnosed heart disabilities are not listed in 38 C.F.R. § 3.309(e) (as diseases associated with exposure to herbicide agents), he may nonetheless substantiate his claim under that theory of entitlement by competent evidence that the heart disabilities are related to such exposure.  See Combee v. Principi, 4 Vet. App. 78 (1993).   As the current record does not include an adequate medical opinion as to whether the Veteran's heart disabilities are related to his exposure to herbicides in service, a remand is necessary.  See McLendon, 20 Vet. App. at 79.

Additionally, given the indication that his heart disability may be due to his hypertension, the Board finds the issue of service connection for a heart disability to be inextricably intertwined with the claim of service connection for hypertension and that consideration of that claim must be deferred pending resolution of the claim of service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Increased Rating for Right Shoulder Disability

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the May 2007, February 2014, and January 2015 VA shoulder examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA shoulder examination is necessary.

Increased Rating for PTSD

Correspondence in November 2012 notes that the Veteran is receiving treatment from the Atlanta Vet Center since May 2011; however, records regarding this treatment have not been associated with the claims file.  The record only contains VA treatment records from the Atlanta VA Medical Center; the most recent treatment records from that facility are dated in April 2017.  Updated records of any VA treatment the Veteran has received for his PTSD are likely to contain pertinent information, are constructively of record, and must be secured.  If any additional treatment records indicate worsening of the Veteran's PTSD, a new examination should be provided.

TDIU

Generally, to be eligible for TDIU, a percentage threshold must be met.  See generally 38 C.F.R. § 4.16.  The Veteran's combined ratings prior to February 4, 2014, do not meet either threshold requirement for TDIU.  Because adjudication of the Veteran's service connection and increased rating claims will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).


Additionally, even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Id.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  Id. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the disabilities on appeal since his discharge from service (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to obtain the complete clinical records of all such treatment or evaluation, to specifically include records from Dr. Nelson with the Atlanta Heart Group/DeKalb Medical Center and Dr. Dixon with the Snapfinger Medical Center.  He should also be requested to specifically identify when the disabilities on appeal were first diagnosed and the diagnosing physician and/or facility, and well as the identity of his primary care physician. With his cooperation (by providing releases) the AOJ should obtain for the record complete clinical records of all such evaluations and treatment.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. 

2.  The AOJ should secure for the records copies of the complete clinical records of all VA treatment the Veteran has received for the disabilities on appeal (i.e., update to the present the records of his VA treatment for such condition), including records from the Atlanta Vet Center since 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

If any additional records obtained indicate worsening of the Veteran's PTSD, a new VA PTSD examination should be provided.  The examiner should note ALL psychiatric symptoms (NOT just those listed in the schedular rating criteria), including their frequency, severity, and impact on social and occupational functioning.  The examiner should also specifically note the presence or absence of each symptom listed in the schedular criteria for ratings above 30 and 70 percent, and include an explanation (rationale) with all opinions.

3.  The AOJ should then forward the Veteran's record to the December 2015 VA opinion provider for review and an addendum opinion regarding the nature and likely cause of the Veteran's hypertension and heart disabilities.  [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's claims folder must be made available to the opinion provider.  Based on a review of the record, the examiner should provide opinions that respond to the following: 

(a) Identify all heart disabilities diagnosed during the pendency of this appeal, to include atrial fibrillation, sick sinus syndrome, congestive heart failure, cardiomyopathy, left atrial enlargement, angina, and mild concentric left ventricular hypertrophy.  As part of this request, the date of onset, as shown by pertinent manifestations and relevant complaints and history, of each disability should be noted.

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension and/or heart disability either began during or were otherwise caused by his military service, to include as due to exposure to herbicide agents in service?

The examiner should opine (with explanation that cites to supporting factual data/medical literature) whether it is at least as likely as not (50 percent probability or greater) that any current hypertension and/or heart disability and any residuals were incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In reaching this conclusion, the examiner should review the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, which lists hypertension in the "Limited or Suggestive Evidence of Association" category of association to exposure to herbicide agents.  It has been established that the Veteran was presumptively exposed to herbicide agents during active service.  HOWEVER, the fact that hypertension and heart disability are not presumptive disabilities is NOT, by itself, an adequate explanation for a negative opinion.  Instead, the examiner MUST base the opinion on the medical evidence and risk factors as applied to THIS Veteran's individual situation.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

(c) Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension and/or heart disability was either caused OR AGGRAVATED (the opinion MUST encompass the concept of aggravation) by his service-connected PTSD, to include as due to excessive alcohol use? (The opinion provider should note that the Veteran's excessive alcohol use has already been determined to be due to his service-connected PTSD.  See May 2007 VA fee-basis psychiatric examination.)  (Aggravation means the disability increased in severity beyond its natural progression.)

(d) Is it at least as likely as not (a 50% or better probability) that the Veteran's heart disability was either caused OR AGGRAVATED (the opinion MUST encompass the concept of aggravation) by hypertension? (Aggravation means the disability increased in severity beyond its natural progression).

If aggravation is found in either (c) or (d), the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

4.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right shoulder disability, to include scars.  The examiner must review the entire record in conjunction with the examination.   Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.   All indicated tests or studies should be completed. 

Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors. 

If the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare-ups and the examiner should provide an opinion based on that information.

Specifically with respect to the surgical scars, the examiner should note whether they are deep or superficial, the dimensions, whether they are painful or unstable, and whether they cause any functional impairment separate from that due to the underlying pathology for which the surgery was performed. 

5.  After all the above development has been completed, determine whether the Veteran meets the schedular requirements for TDIU prior to February 4, 2014, and, if so, adjudicate the matter.  If not, refer the claim of entitlement to TDIU prior to that date to the Director, Compensation Service for consideration of TDIU on an extraschedular basis and notify the Veteran of such action.

6.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


